No. 2014-CI-08659
                                 Appeal #04-14-00508-CV
 RUDY MENDEZ
(plaintiff)                                                     IN THE DISTRICT COURT
    VS
                                                                 /k£ JUDICAL DISTRICT
CITY OF SAN ANTONIO
BUILDING STANDARD BOARD
(Defendant)
                                                               BEXAR COUNTY, TEXAS




                                                                                                 ■-■
                           extension on the filling fees                            PO



                                                                                 5        - -
                                                                                CO


Plaintiff, RUDY MENDEZ, party to this case files this notice;                   co       ;. ■.

1 am asking for an extension on paying the court filing fees I have also file an appeal to
reconsider my indulgens




This notice is being filed by Rudy Mendez.




                                                           Respectfully submitted



                                                           By;            M
                                                              Plaintiff
                                                               Rudy Mendez
                                  No. 2014-CI-08659
                                 Appeal #04-14-00508-CV

RUDY MENDEZ                                                 IN THE DISTRICT COURT
(plaintiff)

    vs                                                              JUDICAL DISTRICT


CITY OF SAN ANTONIO
BUILDING STANDARD BOARD                                     BEXAR COUNTY, TEXAS
(Defendant)
                                                                                 en   j. re




                                                                                 ro
                                                                                 XT


                                                                                      - ■",-■:
                                                                                 CO


                                                                                 CO



Plaintiff, RUDY MENDEZ, party to this case files this notice;

I have file a motion for reconsider on the above case, Due to the reason that I am not
able to pay the court fees, and I do feel and believe that the appeal is good and that I do
have proof.



This notice is being filed by Rudy Mendez.




                                                          Respectfully submitted



                                                          By;
                                                             PlaiSfT
                                                                Rudy Mendez